Citation Nr: 9926168	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  97-30 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
April 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
RO that granted a claim of entitlement to service connection 
for PTSD and assigned a 10 percent evaluation, effective from 
June 1, 1995.  The veteran testified at a hearing at the RO 
in February 1998.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) recently held that an 
appeal from an original rating does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the issue 
on appeal as a claim for a higher evaluation of an original 
award.


REMAND

The criteria for rating PTSD changed after the veteran filed 
his claim.  (The new criteria have been in effect since 
November 7, 1996.)  61 Fed. Reg. 52,695 (1996).  According to 
the Court, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Consequently, consideration of the 
veteran's case requires that the Board look at both sets of 
rating criteria.  Id.  (The record on appeal shows that the 
September 1997 statement of the case (SOC) and the 
August 1998 SSOC provided the veteran with notice of this 
change.)  

Although the veteran had previously undergone a VA 
psychiatric examination in August 1996, the report of that 
examination is inadequate to rate the veteran's service-
connected PTSD, especially under the new criteria.  
Specifically, while the veteran's history was reported in 
some detail, the examiner did not provide detailed findings 
specific to the rating criteria.  See 38 C.F.R. § 4.130 
(1998).  

The Board recognizes that the veteran failed to report for an 
examination scheduled for June 30, 1998.  A hearing officer 
thereafter concluded that the case should be rated based on 
the evidence of record.  However, it should be pointed out 
that, while the rating decision appealed by the veteran was 
the original rating for PTSD, see Fenderson, supra, it was 
not the result of an original compensation claim.  (Claims 
for compensation for psychiatric disability were considered 
as early as 1979 and the Board denied service connection for 
PTSD in 1984.)  Consequently, the Board views the claim on 
appeal as a claim for a benefit which had been previously 
denied.  This is significant because the provisions of 
38 C.F.R. § 3.655 (1998) do not allow for the adjudication of 
the claim based on the evidence of record when the claimant 
fails to report for a VA examination in such instances.  
38 C.F.R. § 3.655(b) (1998).  So long as an examination is 
required in order to establish entitlement to the benefit 
sought, and good cause for the failure to report has not been 
shown,  38 C.F.R. § 3.655(a) (1998), a claim for a benefit 
previously disallowed must be denied.  Id.  (Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.)

However, the Board cannot apply 38 C.F.R. § 3.655 without 
ensuring that the veteran has been provided with the 
opportunity to present evidence and argument on the question 
of good cause for failing to report to the scheduled 
examination.  See Marsh v. West, 11 Vet. App. 468 (1998).  
Here, the August 1998 SSOC did not inform the veteran of the 
need to submit evidence and argument as to good cause, and he 
has not been informed of the consequences of his failure to 
submit such evidence and argument.  Under such circumstances, 
a remand is warranted. 38 C.F.R. § 19.9 (1998).

In August 1999, the Board received additional evidence 
directly from the veteran, in which he provided an 
explanation for his failure to report for VA examination.  He 
indicated that, at the time he was scheduled for VA 
examination, he had been incarcerated and had not received 
the notice to report for VA examination in a timely manner.  
Consequently, he had been unable to advise the RO that he 
would be unable to keep his appointment.  He noted that he 
had been released from incarceration in August 1999.  He 
requested another VA examination.  In support of his 
statement, he submitted a document indicating that he had 
attended a parole/mandatory supervision violation hearing in 
August 1999.  A review of the document indicates that it is 
clear that the veteran's parole was continued; however, it is 
unclear whether he was incarcerated during the time in 
question.  This matter should be clarified because it is 
pertinent to the issue on appeal.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should write to the veteran 
and inform him that his failure to report 
for VA examination scheduled in June 1998 
will result in a denial of his claim, 
unless he shows good cause for his 
failure to report.  The RO's letter 
should recite 38 C.F.R. § 3.655 (1998), 
and should provide the veteran reasonable 
time in which to present evidence and 
argument as to good cause for his failure 
to report to the examination.  In doing 
so, the RO should note the receipt of the 
veteran's explanation in August 1999 and 
request clarification and/or additional 
documentation from the veteran that he 
was indeed incarcerated during the time 
in question.  

2.  If the RO determines that good cause 
is shown, the RO should ask the veteran 
to provide information regarding any 
evidence of current or past treatment for 
PTSD that has not already been made a 
part of the record, and should assist him 
in obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159.  

3.  If good cause is shown for failure to 
report to the previously scheduled VA 
examination, the RO should schedule the 
veteran for a special VA examination to 
determine the severity of service-
connected PTSD.  The psychiatrist should 
assign a GAF score and explain the 
significance of the score in terms of 
social and industrial impairment.  The RO 
also should provide the examiner with a 
copy of the old and new psychiatric 
rating criteria, and findings should be 
made that are responsive to both the old 
and the new rating criteria with respect 
to service-connected disability only.  
The examiner should explain the rationale 
for all opinions given.  The claims 
folder, with any evidence obtained 
pursuant to the request above, must be 
reviewed by the examiner in conjunction 
with the examination.  (Prior to the 
scheduling of the examination, the RO 
must advise the veteran that failure to 
report for the examination will result in 
a denial of his claim under 38 C.F.R. 
§ 3.655(b).  All notices to and 
communications (or efforts at 
communication) with the veteran must be 
documented in the claims folder.)

4.  If the evidentiary development noted 
above is completed, the RO should re-
adjudicate the claim based on both the 
old and new criteria for rating 
psychiatric disability, with application 
of those more favorable to the claim.  
The RO should also consider whether a 
"staged" rating is appropriate.  
Fenderson v. West, 12 Vet. App. at 119.  
A SSOC should be issued if the benefit 
sought is not granted.  If the veteran 
does not appear for the examination, 
without good cause, the SSOC should 
include a reference to the provisions of 
38 C.F.R. § 3.655 (1998).  If the 
evidentiary development is not undertaken 
because of a failure to show good cause 
for the previous failure to report for a 
VA examination, a SSOC should be issued 
that includes specific citation and 
application of 38 C.F.R. § 3.655(b). 

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


